Title: From George Washington to Major General Horatio Gates, 9 February 1778
From: Washington, George
To: Gates, Horatio



Sir,
Head Quarters Valley forge Feby 9th 1778.

I was duly favoured with your Letter of the 23d of last Month; to which I shd have replied sooner, had I not been delayed by business that required my more immediate attention.
It is my wish to give implicit credit to the assurances of every Gentleman; but in the subject of our present corrispondence, I am sorry to confess, there happen to be some unlucky circumstances, which involuntarily compel me to consider the discovery you mention, not so satisfactory & conclusive as you seem to think it.
I am so unhappy as to find no small difficulty in reconciling the spirit and import of your different Letters, and sometimes of the different parts of the same Letter with each other. It is not unreasonable to presume, that your first information of my having notice of General Conway’s Letter came from himself; there were very few in the secret, and it is natural to suppose, that he being immediately concerned, would be most interested to convey the intelligence to you. It is also far from improbable, that he acquainted you with the substance of the passage communicated to me; one would expect this, if he believed it to be spurious, in order to ascertain the imposition and evince his innocence; especially as he seemed to be under some uncertainty, as to the precise contents of what he had written, when I signified my knowledge of the matter to him. If he neglected doing it, the omission cannot easily be interpreted into any thing else, than a consciousness of the reality of the extract, if not literally at least substantially. If he did not neglect it,

it must appear somewhat strange that the forgery remained so long undetected; and that your first Letter to me from Albany of the 8th of Decemr should tacitly recognize the genuineness of the paragraph in question; while your only concern at that time seemed to be “the tracing out the author of the infidelity, which put extracts from General Conway’s Letters into my hands.”
Throughout the whole of that Letter, the reality of the extracts is by the fairest implication allowed, and your only sollicitude was to find out the person, that brought them to light. After making the most earnest pursuit of the author of the supposed treachery, without saying a word about the truth or falsehood of the passage; your Letter of the 23d Ulto; to my great surprize, proclaims it “in words as well as in substance a wicked forgery.”
It is not my intention to contradict this assertion, but only to intimate some considerations, which tend to induce a supposition, that though none of Genl Conways Letters to you contained the offensive passage mentioned, there might have been something in them too nearly related to it, that could give such an extraordinary alarm. It may be said, if this were not the case, how easy in the first instance, to have declared there was nothing exceptionable in them, and to have produced the Letters themselves in support of it? this may be thought the most proper and effectual way of refuting misrepresentation and removing all suspicion. The propriety of the objections suggested against submitting them to inspection may very well be questioned: “The various reports circulated concerning their contents,” were perhaps so many arguments for making them speak for themselves, to place the matter upon the footing of certainty. Concealment in an affair, which had made so much noise, tho not by my means, will naturally lead men to conjecture the worst; and it will be a subject of speculation, even to candor itself. The anxiety and jealousy you apprehended from revealing the letter, will be very apt to be increased by suppressing it.
It may be asked why not submit to inspection a performance perfectly harmless and of course conceived in terms of proper caution and delicacy? why suppose that “anxiety & jealousy would have arisen in the breasts of very respectable Officers, or that they would have been unnecessarily disgusted at being made sensible fo their faults when related with judgment & impartiality by a candid observer”? surely they could not have been unreasonable enough to take offence at a performance so perfectly inoffensive, “blaming actions rather than persons,” which have evidently no connexion with one another, and indulgently “recording the errors of inexperience.”
You are pleased to consider General Conways Letters as of a confidential nature; observing that “time and circumstances must point out the propriety or impropriety of communicating such Letters”—Permit

me to enquire, whether, when there is an impropriety in communicating, it is only applicable with respect to the parties, who are the subjects of them. One might be led to imagine this to be the case from your having admitted others into the secret of your confidential corrispondence, at the sametime that you thought it ineligable it should be trusted to those “Officers, whose actions underwent its scrutiny.[”] Your not knowing whether the Letter, under consideration, “came to me from a member of Congress, or from an Officer,” plainly indicates that you originally communicated it to at least one of that honorable body; and I learn from Genl Conway, that before his late arrival at York town, it had been committed to the perusal of several of its members, and was afterwards shewn by himself to three more. It is somewhat difficult to conceive a reason, founded in generosity, for imparting the free & confidential strictures of that ingenious Censor, on the operations of the Army, under my command, to a member of Congress; but perhaps “time & circumstances pointed it out.” It must indeed be acknowledged, that the faults of very respectable Officers, not less injurious for being the result of inexperience, were not improper topics to engage the attention of Members of Congress.
It is however greatly to be lamented, that this adept in Military science did not employ his abilities in the progress of the Campaign, in pointing out those wise measures, which were calculated to give us “that degree of success we might reasonably expect.” The United States have lost much from that unseasonable diffidence, which prevented his embracing the numerous oppertunities he had in Council, of displaying those rich treasures of knowledge and experience he has since so freely laid open to you. I will not do him the injustice to impute the penurious reserve which ever appeared in him upon such occasions to any other cause than an excess of modesty; neither will I suppose he possesses no other merit than; of that after kind of sagacity, which qualifies a man better for profound discoveries of errors, that have been committed, and advantages that have been lost, than for the exercise of that foresight & provident discernment which enable him to avoid the one & anticipate the other. But, willing as I am to subscribe to all his pretensions, and to believe that his remarks on the operations of the Campaign were very judicious, and that he has sagaciously descanted on many things that might have been done, I cannot help being a little sceptical as to his ability to have found out the means of accomplishing them, or to prove the sufficiency of those in our possession. These Minutiæ, I suspect, he did not think worth his attention, particularly, as they might not be within the compass of his views.
Notwithstanding the hopeful presages, you are pleased to figure to yourself of General Conway’s firm & constant friendship to America, I cannot perswade my self to retract the prediction concerning him;

which you so emphatically wish had not been inserted in my Last. A better acquaintance with him, than I have reason to think you have had, from what you say, and a concurrance of circumstances oblige me to give him but little credit for the qualifications of his heart; of which, at least, I beg leave to assume the priviledge of being a tolerable judge. Were it necessary, more instances than one might be adduced, from his behaviour & conversation, to manifest that he is capable of all the malignity of detraction, and all the meanesses of intriegue, to gratify the absurd resentment of disappointed vanity, or to answer the purposes of personal aggrandizement, and promote the interests of faction. I am with respect—Sir Yr most Obedt Servt

Go: Washington

